PER CURIAM:
Mirsad Hamidovic pleaded guilty to one count of murder in the second degree in the Circuit Court of Jackson County. Hamidovic later filed a timely Rule 24.035 motion for post-conviction relief arguing that his guilty plea was unknowing and involuntary because it failed to establish factually specific conduct for each element *269of the charged crime. The Circuit Court denied Hamidovic's motion following an evidentiary hearing. Hamidovic appeals from that judgment. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).